The opinion of the Court was delivered by
Ro&ers, J.
Under the act of the 29th of March 1832, compliance with an order or decree of the court may be enforced by attachment or sequestration, as in case of a decree for the payment of money against a party who has appeared, the complainant may have a writ of execution in the nature of a. writ of fieri facias. And, by the same act, certified transcripts or extracts of the amount appearing to be due from, or in the hands of the executors or administra-, tors, &c.,on the settlement of the respective accounts in the orphans’ court, filed in the court of common pleas, are liens on the real estate of such executor, administrator, &c., from the entry, &c., and action of debt or scire facias may be instituted thereon by any person interested for the recovery of so much as may appear to be due. By the settlement of the account, and the decree of the court; ordering distribution, the accounting administrator becomes personally liable for the amount so found, and I can perceive no diffi-. culty in sustaining a suit against him or his personal representative for its recovery. It is ungracious for his representatives to insist that suits should be brought against the surviving administrator, who.has not received one cent of the money. It is very true that the surviving administrator would be liable on the administration bond, but in that case he would have his remedy over against the personal representatives of his co-administrator, who had received the money belonging to the estate. Why, then, object to this suit, when the estate must be ultimately liable ?
In a case decided at Harrisburg, but not yet reported, it was decided that, under the act of 1794, even in the case of a legacy, a refunding bond was not necessary before the commencement of the suit. A suit for a distributive share is not stronger. Under the *485circumstances of the case, it would seem that no court would require a refunding bond to’be filed, as the security of the executor .would hardly seem to require such a precaution.
Judgment affirmed.